Citation Nr: 0114823	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  98-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a chronic stomach 
disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to the assignment of a higher rating for 
gouty arthritis of the left foot (great toe), currently 
evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from December 1969 until 
January 1996.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

An October 1996 rating action, in pertinent part, granted 
service connection for hypertension and gout.  This decision 
also denied service connection for allergies, hearing loss, a 
heart disorder, a stomach disorder, and a skin disorder.  A 
notice of disagreement (NOD) was received in October 1997, 
regarding the denials of service connection and the initial 
evaluations assigned to gout and hypertension.  The next 
month, a statement of the case (SOC) was issued that listed 
the issues of service connection for allergies, hearing loss, 
a heart disability, a stomach disability, and a skin 
disorder, as well as the assignment of higher disability 
evaluations for hypertension and gout.  In the VA Form 9 
received in January 1998 the veteran only referred to the 
issues regarding a higher rating for gout, and service 
connection for a heart disability, a stomach disability, and 
a skin disorder.  Therefore, the Board shall review only 
those issues listed on a title page. 

As discussed below, the claims for service connection for 
heart, stomach and skin disorders, will be remanded.


FINDINGS OF FACT

The veteran has no definite impairment of health, objectively 
supported by examination findings, secondary to gout, or 
exacerbations of gout, incapacitating in nature, occurring 
three or more times a year.



CONCLUSION OF LAW

The assignment of a higher rating, in excess of 20 percent, 
for the veteran's service connected gouty arthritis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 5000-
5025 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be granted a higher 
rating for his service-connected disability.  He maintains 
that the current disability evaluation does not adequately 
reflect the severity of this disability.  During the pendency 
of this appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because the RO did not consider VCAA, the Board considered 
whether any additional notification or development action was 
required under the VCAA.  The Board also considered whether 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  However, on review of the claims file, the Board is 
satisfied that there is no further duty of VA to assist the 
veteran in the development of his claim under VCAA.  The 
veteran has been provided with comprehensive contemporaneous 
examinations, notified of the laws and regulations, and a 
full opportunity to present evidence and argument in support 
of this claim.

The evaluation assigned for service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4.  VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  The Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The record, however, does not 
support assigning different percentage disability ratings 
during the period in question.  Even though the RO increased 
the schedular rating for the veteran's gouty arthritis during 
the appeal, the issue of entitlement to a higher rating 
remained on appeal, as the veteran had not indicated his 
desire to withdraw this issue.  See AB v. Brown, 6 Vet. App. 
35 (1993).

The veteran seeks an increased initial rating for his gouty 
arthritis, currently rated as 20 percent disabling.  The 
October 1996 rating action granted service connection for 
gout, left foot (great toe), assigning a 10 percent 
evaluation, effective January 1996.  A September 2000 rating 
action increased the evaluation to 20 percent.

Gout is rated under Diagnostic Code 5017, which in turn 
refers to Diagnostic Code 5002, for rheumatoid arthritis.  
Gout as an active process with one or two exacerbations a 
year in a well-established diagnosis will be rated as 20 
percent disabling.  Symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year warrants a 40 percent 
rating.  For chronic residuals of gout such as limitation of 
motion or ankylosis, favorable or unfavorable, such 
impairment will be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
instead, the higher evaluation will be assigned. 38 C.F.R.  
§ 4.71a, Diagnostic Code 5017-5002.

For the reasons to be noted below, an increased initial 
rating, in excess of 20 percent, is not warranted for the 
veteran's service connected gouty arthritis.  As an initial 
matter, based on the medical evidence of record, it is more 
advantageous to the veteran for his gouty arthritis to be 
rated as an active process.  While gout has been diagnosed in 
the great toe of the left foot on various occasions, the 
degree of disability is not sufficiently severe as to warrant 
a disability rating for any of the joints in excess of the 
current 20 percent rating.  

The evaluation of a service connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The diagnostic codes for foot disabilities, Codes 5276 
through 5284, do not include a diagnostic code specifically 
for limitation of motion of individual toes.  Under 
Diagnostic Code 5002, when limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  For the purpose of 
rating disability from arthritis, multiple involvements of 
the interphalangeal, metatarsal and tarsal joints of the 
lower extremities are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  

Under the SCHEDULE, a rating may be assigned to several foot 
disabilities, if shown.  These are flatfoot (Code 5276), weak 
foot (Code 5277), claw foot (Code 5278), metatarsalgia (Code 
5279), hallux valgus (Code 5280), hammer toe (Code 5282), and 
malunion or nonunion of the tarsal or metatarsal bones (Code 
5283).  38 C.F.R. § 4.71a.  However, the medical evidence 
does not show that any of these conditions have been 
demonstrated generally, or that a compensable evaluation is 
warranted under any pertinent diagnostic code for limitation 
of motion of the great toe of the left foot.  

Moreover, the medical evidence of record does not demonstrate 
any additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  As 
noted below, the evidence does not show that the veteran's 
musculoskeletal system had any impaired range of motion that 
would warrant a compensable evaluation as a result of 
limitation of motion or ankylosis.  Thus, the Board finds 
that the record establishes the veteran's gout does not cause 
additional functional impairment due to pain on use so as to 
warrant the assignment of an additional disability rating 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45.

In summary, taking into consideration pain and limitation of 
motion for the left foot, the evaluation of gout as an active 
process would result in a higher evaluation for the veteran.  
The criteria of Diagnostic Code 5002 otherwise prohibits the 
combination of ratings for the active process with ratings 
for chronic residuals.  38 C.F.R. § 4.71a, Diagnostic Code 
5002, Note.

It appears from the medical evidence and the veteran's 
statements that his service-connected gout is subject to 
periods of exacerbation.  In his October 1997 notice of 
disagreement (NOD), the veteran indicated that in the 
previous year he had four attacks that lasted 5-20 days.  On 
three occasions he was unable to walk.  

In his VA Form 9, substantive appeal received in January 
1998, the veteran described his medication regime.  He also 
indicated that he did not go to his physician during his 
attacks of gout because he takes the prescribed medication.  

At a fee-based examination in August 1999, the veteran 
reported that flare-ups occurred 6-8 times a year lasting 1-7 
days.  

The Board is cognizant that the Court has held that when a 
disorder is subject to fluctuations, VA's duty to assist 
includes an adequate examination conducted during an active 
stage of the disorder.  See Ardison v. Brown, 6 Vet. App 405 
(1994).  However, in this case, the evidence indicates that 
the exacerbations are unpredictable, or relatively short 
duration (days rather than months) and are essentially 
controlled by medications.  A remand for an examination at 
such time would be impractical and would not add to the 
information already of record.  See Voerth v. West, 13 Vet. 
App. 117 (1999).

Nevertheless, the medical evidence of record is against an 
increased initial rating for the veteran's gouty arthritis.  
Neither symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings nor incapacitating exacerbations occurring 3 or more 
times a year have been demonstrated.  While the veteran has 
reported up to 6-8 acute episodes of gout per year, these 
episodes respond to medication and are not shown by the 
record to be incapacitating, as is required by the code.  
Likewise, the record does not reflect definite impairment of 
the veteran's health objectively supported by examination 
findings.

The veteran's service medical records reflect that his gout 
was first diagnosed sometime in the mid-1970's; however, he 
was allowed to remain in service thereafter, did not separate 
from service until 1996.  Thus, while he may have had 
episodic gout while in service, the evidence suggests these 
attacks responded to medication and were not incapacitating.  
After service, he underwent a May 1996 VA medical 
examination, at which time he reported that he had gout 
attacks 3-4 times a year usually in left foot and big toe, 
for which he took medication. Objectively, he had full range 
of motion of all joints except the left knee.  No 
incapacitating episodes of gout were noted, and no 
impairments of the veteran's general health secondary to gout 
were recorded.  VA outpatient records dated in November and 
December 1997 show that sought treatment for exacerbation of 
his gouty arthritis.  Medical examination revealed erythema, 
redness and edema of the left great toe.  He was supplied 
with medication.  He was afforded a VA fee-based medical 
examination for gout in August 1999, and he was again without 
incapacitating exacerbations of gout.  There was no reported 
edema, clubbing, tenderness, or cyanosis, and no limitation 
of motion of the left foot (or toe) was observed.  Although 
the evidence supported a history of gouty arthritis, the 
fee-based examiner noted that the veteran had a recurring 
condition but was relieved by Colchicine.  Likewise, no other 
definite impairments to the veteran's health secondary to 
gout were recorded. 

While the veteran did report that his episodes of gout occur 
six to eight times a year no incapacitating episodes have 
been recorded in the medical record.  Overall, the examiners 
found no significant impairment of the veteran's general 
health from gouty arthritis, and likewise no weight loss or 
anemia from this disability.  The totality of the medical 
record does not demonstrate either symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year, as would 
warrant an increased initial rating, in excess of 20 percent, 
for the veteran's gout.  At no time since the veteran filed 
his claim for service connection has the service-connected 
disability been more disabling than as currently rated.  The 
veteran's gouty arthritis has presented a degree of 
impairment equal to a 20 percent disability rating since the 
effective date of the claim.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  This 
case does not present factors such as frequent periods of 
hospitalization or marked interference with employment.  In 
considering industrial impairment, the veteran at the August 
1999 VA fee-based VA examination related that he worked as a 
customer service representative.  Importantly, however, he 
did not give specific details of how his disability affected 
his work.  While the veteran reported that this job entailed 
a lot of standing, there is no indication that he missed time 
from work or the disability interfered with his employment to 
such a point that is not contemplated by the assigned 
evaluation.  The veteran did not produce any documentation 
pertaining to his work performance as a customer service 
representative.

Moreover, a review of the claims file does not show that his 
service-connected disability has resulted in hospitalization 
since service discharge.  As noted he is adequately 
compensated by the assigned disability evaluation.  The 
disability picture is not so unusual as to make the 
application of the regular schedular standards impracticable.  
The Board concludes that the record as a whole does not 
indicate that his disability warrant the assignment of an 
extraschedular evaluation.


ORDER

The assignment of a higher initial disability evaluation for 
gout is denied.


REMAND

The veteran also contends that he should be granted service 
connection for heart, stomach, and skin disorders.  In the 
October 1996 rating action, the RO determined that the 
veteran had not submitted well-grounded claims for service 
connection for these disabilities.  As noted above, there has 
been a significant change in the law during the pendency of 
this appeal.  Because of the change in the law brought about 
by the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  When the development requested have 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case, and 
provide an opportunity for the veteran 
and his representative to respond before 
the case is returned to the Board for 
further appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If an examination is 
scheduled, the appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



